Dykman, J.:
The testimony in this case very clearly discloses the guilt of the defendant; appointed secretary of the savings bank in 1 New Rochelle, he almost immediately commenced to appropriate to his own use the money he received in trust for that institution, and to conceal his misappropriations by a system of false entries, which ho continued until the suspension of payment by the bank, caused principally by his malfeasance.
On the trial of the cause a number of bo ote of account were offered in evidence on the part of the prosecution, all of which were in the handwriting of the defendant but one, and that was identified as one of the books of the bank. This book was received in evidence with the others, and its reception by the-court is now assigned as error.
*394Humphrey was an officer of tbis bank, and its books of account are tlie evidences of its transactions, and record tbe acts of its officers. By these recprds all the officers must be bound, whether made by them individually or by other agents of the institution, whose duty it was to keep them. It apjiears that the book objected to was the treasurer’s book, and was used to show the amount of money paid over by the defendant, as secretary. This book would not naturally be in the handwriting of the defendant, but being one of the books kept in its regular course of business, it may be used to show the money received. We do not find any error in this ruling.
This view also disposes of the objection to the testimony of the expert witness, who made a comparison between the money received by the defendant, as shown by the pass-books of the depositors in his hadwriting, and the treasurer’s books, to which the objection was made.
The defendant desired to show that other officers of the bank were in complicity with him, and that the false entries were made with their knowledge and approval, for the deception of the Bank Department at Albany. This testimony was excluded, and the charge was also that the fact constituted no shield or defence to the prisoner. To all of which exception was taken, and it is now claimed that this error calls for a new trial.
We think the position is untenable. It comes to little more than a claim that others are implicated in guilt with the defendant.
Another exception is to that portion of the charge in which the jury was instructed that they must convict the prisoner, unless his story satisfied them of its truthfulness ; but the charge on examination does not justify any such construction. Upon that subject the judge said, if the testimony of the defendant failed to convince the jury of its truthfulness it must be rejected the same as the testimony of other witnesses.
On the whole case we find no error that would justify a reversal of the conviction, and it must be affirmed.
Present — BarNakd, P. J., Gilbert and DyxmaN, JJ.
Judgment affirmed.